DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 9 recites the phrase:  “a reflective layer coupled to the first substrate configured to reflect the first and second polarizations of light”.  However, there is already an earlier-recited “reflective layer” in Claim 1, from which Claim 9 depends.  Therefore, it is unclear whether the reflective layer of Claim 9 is intended to be the same or different from the reflective layer of Claim 1.  For examination, this phrase will be treated as:  “the reflective layer configured to reflect the first and second polarizations of light is coupled to the first substrate”.
Claim 10 recites the phrase:  “the second polarizer”.  However, there is no antecedent basis for a second polarizer, and thus, it is unclear whether this term is intended to refer to an 
Claims 11-16 inherit the deficiencies of Claim 10.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Xue et al., US 2019/0351827 (having an earliest effective filing date of January 12, 2017).
Regarding Claim 1, Xue discloses:  A vehicular rearview assembly (automotive rearview mirror; Abstract and paragraph [0002] of Xue), comprising (the Examiner notes that the term “comprising” is an open-ended transitional phrase which permits additional elements or features):
a front substrate defining a first surface and a second surface, the front substrate being substantially transparent (transparent cover substrate 101 has an upper surface and a lower surface; paragraphs [0036]-[0038], [0049]-[0053] and FIGS. 1, 4, 5 of Xue);
wherein the front substrate defines a shaped edge along a periphery of the first surface (the upper surface of transparent cover substrate 101 is shown in substantially planar form, having a rectangle shaped side profile, and thus a substantially 90-degree shaped edge along a periphery of its upper surface; Abstract and paragraphs [0002], [0060] and FIG. 1 of Xue);
a first polarizer coupled with the second surface (absorptive polarization layer 107 is coupled with the lower surface of transparent cover substrate 101 via the touch layer 103 and/or transparent medium region; FIG. 1 of Xue; the Examiner notes that the term “coupled with” is broader than the terms “directly connected to” or “directly adjacent to”, and in fact, paragraph [0020] on page 4 of Applicant’s originally-filed specification describes “coupled” as including “joining of two components … indirectly to one another”);
an electro-optic element coupled to the first polarizer (liquid crystal light-controlling layer 108 is coupled with absorptive polarization layer 107; FIGS. 1, 4, 5 of Xue), comprising:
a first substrate defining a first element surface and a second element surface (upper transparent substrate 110 having upper and lower surfaces; FIGS. 4, 5 of Xue);
a second substrate spaced away from the first substrate and defining a third element surface and a fourth element surface 
an electro-optic material positioned between the first and second substrates (a liquid crystal molecules layer 113 is positioned between upper transparent substrate 110 and lower transparent substrate 110; FIGS. 4, 5 of Xue);
a second polarizer coupled to the fourth element surface (reflective polarization layer 102 is coupled with the lower surface of lower transparent substrate 110; FIGS. 1, 4, 5 of Xue; the Examiner notes that the term “coupled with” is broader than the terms “directly connected to” or “directly adjacent to”, and in fact, paragraph [0020] on page 4 of Applicant’s originally-filed specification describes “coupled” as including “joining of two components … indirectly to one another”);
a display configured to emit light having a first polarization into the second polarizer (display layer 104 emits polarized light to reflective polarization layer 102 so that approximately 100% of the display light can pass through the reflective polarization layer 102, wherein such light originates from light source 134 which emits both s-polarization and p-polarization; paragraphs [0045], [0055], [0056] and FIGS. 1, 3-7 of Xue); and
a reflective layer positioned between the front substrate and the display configured to reflect both the first polarization of light and a second polarization of light (reflective mirror 136 is positioned on an optical path between transparent cover substrate 101 and light source 134; paragraphs [0055], [0056] and FIGS. 6, 7 of Xue).

Regarding Claim 2, Xue discloses:  wherein the first and second polarizers are each configured to transmit the first polarization of light (transmission axes of the reflective polarization layer 102 and the absorptive polarization layer 107 are parallel to the alignment directions of the liquid crystal molecules [of liquid crystal molecules layer 113 of liquid crystal 

Regarding Claim 3, Xue discloses:  wherein both the first and second polarizers are configured to transmit vertically polarized light (transmission axes of the reflective polarization layer 102 and the absorptive polarization layer 107 are parallel to the alignment directions of the liquid crystal molecules [of liquid crystal molecules layer 113 of liquid crystal light-controlling layer 108] immediately adjacent to them respectively, wherein the polarized light which has a same polarization as the transmission axes may be defined as “vertical” because there is no indication in the claim language [e.g., a defined orientation with respect to structure] which might limit the meaning of the term “vertically”; paragraph [0043] and FIGS. 1, 4, 5 of Xue) and a concealment layer is positioned on the fourth element surface (second electrode 112 is positioned on the upper surface of lower transparent substrate 110; FIGS. 4, 5 of Xue).

Regarding Claim 4, Xue discloses:  wherein the electro-optic material comprises a liquid crystal material (liquid crystal light-controlling layer 108 having liquid crystal molecules layer 113; FIGS. 1, 4, 5 of Xue).

Regarding Claim 5, Xue discloses:  wherein the electro-optic material is configured to rotate the first polarization of light to the second polarization of light (under the cooperation of the thickness of the liquid crystal molecules layer and the refractive index, the polarization of the light is substantially rotated along the alignment of the liquid crystal molecules, which from the first electrode to the second electrode, is rotated substantially 90 degrees; paragraphs [0043], [0044] and FIGS. 1, 4, 5 of Xue).

Regarding Claim 6, Xue discloses:  wherein the first and second polarizers are configured to at least one of reflect or absorb the second polarization of light (transmission axes of the reflective polarization layer 102 and the absorptive polarization layer 107 are parallel to the alignment directions of the liquid crystal molecules [of liquid crystal molecules layer 113 of liquid crystal light-controlling layer 108] immediately adjacent to them respectively, and thus absorptive polarization layer 107 and reflective polarization layer 102 have absorptive and reflective axes, respectively, which are aligned with each other, i.e., for the same orientation of polarization of light, i.e., opposite polarization of the transmitted polarization light; paragraph [0043] and FIGS. 1, 4, 5 of Xue).

Regarding Claim 7, Xue discloses:  wherein the first polarizer is an absorbing polarizer (absorptive polarization layer 107; FIGS. 1, 4, 5 of Xue).

Regarding Claim 8, Xue discloses:  wherein the second polarizer is a reflecting polarizer (reflective polarization layer 102; FIGS. 1, 4, 5 of Xue).

Regarding Claim 9, as best understood, Xue discloses:  further comprising:  a reflective layer coupled to the first substrate configured to reflect the first and second polarizations of light (reflective mirror 136 is coupled to the upper surface of upper transparent substrate 110 via other layers of the device of Xue; paragraphs [0055], [0056] and FIGS. 1, 4-7 of Xue; the Examiner notes that the term “coupled with” is broader than the terms “directly connected to” or “directly adjacent to”, and in fact, paragraph [0020] on page 4 of Applicant’s originally-filed specification describes “coupled” as including “joining of two components … indirectly to one another”).

Regarding Claim 10, as best understood, Xue discloses:  A vehicular rearview assembly (automotive rearview mirror; Abstract and paragraph [0002] of Xue), comprising (the Examiner notes that the term “comprising” is an open-ended transitional phrase which permits additional elements or features):
a front substrate defining a first surface and a second surface (transparent cover substrate 101 has an upper surface and a lower surface; paragraphs [0036]-[0038], [0049]-[0053] and FIGS. 1, 4, 5 of Xue);
the front substrate being substantially transparent (transparent cover substrate 101 is substantially transparent; paragraph [0037] and FIGS. 1, 4, 5 of Xue);
wherein the front substrate defines a shaped edge along a periphery of the first surface (the upper surface of transparent cover substrate 101 is shown in substantially planar form, having a rectangle shaped side profile, and thus a substantially 90-degree shaped edge along a periphery of its upper surface; Abstract and paragraphs [0002], [0060] and FIG. 1 of Xue);
a concealment layer coupled with the second surface (touch layer 103 and/or transparent medium region are coupled with the lower surface of transparent cover substrate 101; paragraphs [0050], [0051] and FIG. 1 of Xue);
an absorbing polarizer coupled with the second surface (absorptive polarization layer 107 is coupled with the lower surface of transparent cover substrate 101 via the touch layer 103 and/or transparent medium region; FIG. 1 of Xue; the Examiner notes that the term “coupled with” is broader than the terms “directly connected to” or “directly adjacent to”, and in fact, paragraph [0020] on page 4 of Applicant’s originally-filed specification describes “coupled” as including “joining of two components … indirectly to one another”
an electro-optic element coupled to the absorbing polarizer (liquid crystal light-controlling layer 108 is coupled with absorptive polarization layer 107; FIGS. 1, 4, 5 of Xue), comprising:
a first substrate defining a first element surface and a second element surface (upper transparent substrate 110 having upper and lower surfaces; FIGS. 4, 5 of Xue);
a second substrate spaced away from the first substrate and defining a third element surface and a fourth element surface (lower transparent substrate 110 is spaced away from upper substrate 110, and has upper and lower surfaces; FIGS. 4, 5 of Xue); and
an electro-optic material positioned between the first and second substrates (a liquid crystal molecules layer 113 is positioned between upper transparent substrate 110 and lower transparent substrate 110; FIGS. 4, 5 of Xue);
a reflective polarizer coupled to the fourth element surface (reflective polarization layer 102 is coupled with the lower surface of lower transparent substrate 110; FIGS. 1, 4, 5 of Xue; the Examiner notes that the term “coupled with” is broader than the terms “directly connected to” or “directly adjacent to”, and in fact, paragraph [0020] on page 4 of Applicant’s originally-filed specification describes “coupled” as including “joining of two components … indirectly to one another”); and
a display configured to emit a first polarization of light into the second polarizer [which is presently understood to be the reflective polarizer, see rejection of Claim 10 under 35 USC 112(b) above] (display layer 104 emits light which satisfies two conditions:  one is that it is a polarized light, and the second is that the polarization thereof is parallel to the transmission axis of the reflective polarization layer 102, and thus, approximately 100% of the display light can pass through the reflective 

Regarding Claim 11, Xue discloses:  wherein the shaped edge has a radius of curvature of about 2 mm or greater (the upper surface of transparent cover substrate 101 is shown in substantially planar form, including at its peripheries, and a flat surface has an infinite radius of curvature, which satisfies the claimed “2.0 mm or greater” because an infinite amount is greater than 2.0; see paragraph [0060] and FIG. 1 of Xue; however, note that the rearview mirror of Xue, and all of its functional layers, may also include concave and convex curved surfaces, such as cylinders, spheres, ellipsoids, parabolas, or their combination, i.e., various curvature characteristics, which further satisfies the claimed “radius of curvature of about 2.0 mm or greater” for a standard size automotive rearview mirror having such shapes, and thus curvature at its periphery/peripheries; Abstract and paragraphs [0002], [0060] and FIG. 1 of Xue).

Regarding Claim 12, Xue discloses:  wherein the shaped edge has a radius of curvature of about 2.5 mm or greater (the upper surface of transparent cover substrate 101 is shown in substantially planar form, including at its peripheries, and a flat surface has an infinite radius of curvature, which satisfies the claimed “2.5 mm or greater” because an infinite amount is greater than 2.5; see paragraph [0060] and FIG. 1 of Xue; however, note that the rearview mirror of Xue, and all of its functional layers, may also include concave and convex curved surfaces, such as cylinders, spheres, ellipsoids, parabolas, or their combination, i.e., various curvature characteristics, which further satisfies the claimed “radius of curvature of about 2.5 mm or greater” for a standard size automotive rearview mirror having such shapes, and thus curvature at its periphery/peripheries; Abstract and paragraphs [0002], [0060] and FIG. 1 of Xue).

Regarding Claim 13, Xue discloses:  wherein the shaped edge extends fully around a perimeter of the front substrate (the listed shapes of surfaces of Xue, such as cylinders, spheres, ellipsoids, parabolas, or their combination, i.e., various curvature characteristics, have curvatures which extend fully around the perimeter of such shapes; Abstract and paragraphs [0002], [0060] and FIG. 1 of Xue).

Regarding Claim 14, Xue discloses:  wherein the concealment layer extends around a perimeter of the second surface (the combined touch layer 103 and transparent medium region occupy a same area as the lower surface of transparent cover substrate 101 and thus extend around a perimeter of the lower surface of transparent cover substrate 101; paragraphs [0050], [0051] and FIG. 1 of Xue).

Regarding Claim 15, Xue discloses:  wherein the absorbing polarizer has a total transmittance of about 45% or more of visible light (absorptive polarization layer 107 has a polarized light absorption axis, and thus splits natural visible light [e.g., ambient light from an environment illuminated by sunlight] at a 50%-50% ratio between light polarized along its absorption axis [blocked] and light polarized along its [perpendicular] transmission axis [passing through]; paragraph [0042] and FIGS. 1, 4, 5 of Xue).

Regarding Claim 16, Xue discloses:  wherein the absorbing polarizer has a total transmittance of about 48% or more of visible light (absorptive polarization layer 107 has a polarized light absorption axis, and thus splits natural visible light [e.g., ambient light from an environment illuminated by sunlight] at a 50%-50% ratio between light polarized along its absorption axis [blocked] and light polarized along its [perpendicular] transmission axis [passing through]; paragraph [0042] and FIGS. 1, 4, 5 of Xue).

Regarding Claim 17, Xue discloses:  A vehicular rearview assembly (automotive rearview mirror; Abstract and paragraph [0002] of Xue), comprising (the Examiner notes that the term “comprising” is an open-ended transitional phrase which permits additional elements or features):
a front substrate defining a first surface and a second surface (transparent cover substrate 101 has an upper surface and a lower surface; paragraphs [0036]-[0038], [0049]-[0053] and FIGS. 1, 4, 5 of Xue);
wherein the front substrate defines a shaped edge having a radius of curvature of about 2.0 mm or greater along a periphery of the first surface (the upper surface of transparent cover substrate 101 is shown in substantially planar form, including at its peripheries, and a flat surface has an infinite radius of curvature, which satisfies the claimed “2.0 mm or greater” because an infinite amount is greater than 2.0; see paragraph [0060] and FIG. 1 of Xue; however, note that the rearview mirror of Xue, and all of its functional layers, may also include concave and convex curved surfaces, such as cylinders, spheres, ellipsoids, parabolas, or their combination, i.e., various curvature characteristics, which further satisfies the claimed “radius of curvature of about 2.0 mm or greater” for a standard size automotive rearview mirror having such shapes, and thus curvature at its periphery/peripheries; Abstract and paragraphs [0002], [0060] and FIG. 1 of Xue);
a concealment layer coupled with the second surface (touch layer 103 and/or transparent medium region are coupled with the lower surface of transparent cover substrate 101; paragraphs [0050], [0051] and FIG. 1 of Xue);
an absorbing polarizer coupled with the second surface (absorptive polarization layer 107 is coupled with the lower surface of transparent cover substrate 101 via the touch layer 103 and/or transparent medium region; FIG. 1 of Xue; the Examiner notes that the term “coupled with” is broader than the terms “directly connected to” or “directly adjacent to”, and in fact, paragraph [0020] on page 4 of Applicant’s originally-filed specification describes “coupled” as including “joining of two components … indirectly to one another”);
a liquid crystal element coupled with the absorbing polarizer (liquid crystal light-controlling layer 108 is coupled with absorptive polarization layer 107; FIG. 1 of Xue);
a reflective polarizer coupled with the liquid crystal element (reflective polarization layer 102 is coupled with liquid crystal light-controlling layer 108; FIG. 1 of Xue); and
a display configured to emit light into the reflective polarizer (display layer 104 emits light which satisfies two conditions:  one is that it is a polarized light, and the second is that the polarization thereof is parallel to the transmission axis of the reflective polarization layer 102, and thus, approximately 100% of the display light can pass through the reflective polarization layer 102, thereby reducing light loss and improving the brightness and contrast of the display screen; paragraph [0045] and FIGS. 1, 3-5 of Xue).

Regarding Claim 18, Xue discloses:  wherein the shaped edge extends fully around a perimeter of the front substrate (the listed shapes of surfaces of Xue, such as cylinders, spheres, ellipsoids, parabolas, or their combination, i.e., various curvature characteristics, have curvatures which extend fully around the perimeter of such shapes; Abstract and paragraphs [0002], [0060] and FIG. 1 of Xue).

Regarding Claim 19, Xue discloses:  wherein the absorbing polarizer has a total transmittance of about 48% or more of visible light and a transmittance of about 90% or greater of a first polarization of light (absorptive polarization layer 107 has a polarized light absorption axis, and thus splits natural visible light [e.g., ambient light from an environment illuminated by sunlight] at a 50%-50% ratio between light polarized along its absorption axis [blocked] and light polarized along its [perpendicular] transmission axis [passing through]; paragraph [0042] and FIGS. 1, 4, 5 of Xue).

Regarding Claim 20, Xue discloses:  wherein the absorbing polarizer, the reflective polarizer and the liquid crystal element are configured to transmit the same polarization of light (transmission axes of the reflective polarization layer 102 and the absorptive polarization layer 107 are parallel to the alignment directions of the liquid crystal molecules [of liquid crystal molecules layer 113 of liquid crystal light-controlling layer 108] immediately adjacent to them respectively; paragraph [0043] and FIGS. 1, 4, 5 of Xue).

Examiner Note – Consider Entirety of Reference
Although various text and figures of the cited reference have been specifically cited in this Office Action to show disclosures and teachings which correspond to specific claim language, Applicant is advised to consider the complete disclosure of the reference, including portions which have not been specifically cited by the Examiner.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN S DUNNING whose telephone number is 571-272-4879.  The examiner can normally be reached Monday thru Friday 10:30AM to 7:00PM Eastern Time Zone.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached at 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RYAN S DUNNING/Primary Examiner, Art Unit 2872